Per curiam.
The State Bar of Georgia has petitioned this court, pursuant to State Bar Rule 4-108, for an emergency suspension of John Thurman Harp pending final disposition of disciplinary proceedings against him.
This court appointed a Special Master in connection with the petition for emergency suspension. Because Harp’s whereabouts were and remain unknown, the State Bar perfected service by registered mail pursuant to State Bar Rule 4-108 (c) (2). Harp failed to attend the hearing conducted by the Special Master, who concluded that Harp poses a substantial threat of harm to his clients and to the public. We agree, and adopt the Special Master’s recommendation that Harp be suspended from the practice of law until final disposition of the disciplinary proceedings against him. The suspension is to become effective May 15, 1991.

All the Justices concur.